PER CURIAM.
Upon preliminary consideration, we granted the writ of certiorari to review the “no opinion” affirmance of the trial court’s order dismissing Defendant’s petition for a writ of habeas corpus. Because the record on appeal reveals an unsigned order purporting to dismiss Defendant’s petition below, we remand this cause to the Court of Criminal Appeals with instructions to address the jurisdictional issue; and, in the event the purported order appealed from is found to be a nonfinal judgment, and thus nonappealable, to enter an appropriate order dismissing the appeal.
REMANDED WITH INSTRUCTIONS.
All the Justices concur.